Citation Nr: 1036108	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-34 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for Crohn's disease, 
currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to March 
1999. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran's claim file was transferred to the 
jurisdiction of the Oakland, California, VA RO.

The issue of entitlement to an increased evaluation for Crohn's 
disease is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the tinnitus is related 
to service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).

The claims folder is a rebuilt claims file.  Attempts to recover 
the original folder(s) have been unsuccessful.

The Veteran reported that he served as a helicopter mechanic 
while on active duty and was exposed to excessive noise.  He 
denies any postservice exposure to excessive noise.  The June 
2006 VA examiner diagnosed tinnitus and noted that its onset was 
during military service in 1997.  Similarly, a military doctor 
made an assessment when the appellant was 30 years old, i.e., in 
1985 or 1986, of a 10 year history of intermittent subjective 
tinnitus.  Such indicates that the doctor opined that it began in 
service.  

The Board finds the claimant's assertions of noise exposure and 
in-service ringing in the ears to be credible in the absence of 
his original claims file and the absence of competent evidence to 
the contrary.

Accordingly, entitlement to service connection for tinnitus is in 
order.  38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was last formally examined in June 2006 for his 
Crohn's disease.  Given the passage of time, an additional VA 
examination is warranted. 

Moreover, in light of the fact that the case is being remanded 
for a new examination, the Veteran should be afforded the 
opportunity to identify all treatment he has received for Crohn's 
disease since May 2006.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify 
all treatment he has received for Crohn's 
disease since May 2006.  Any identified 
private, VA or other government records must 
be obtained and associated with the 
appellant's VA claims folder.  If the RO 
cannot locate any identified records held by 
a Federal government entity, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific government records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The claimant must then 
be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded 
a VA gastrointestinal examination by a 
physician.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating gastrointestinal disabilities, the 
examiner is to provide a detailed review of 
the appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to Crohn's disease and 
the partial colectomy.  A complete rationale 
for any opinion offered must be provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
5.  Thereafter, the RO must readjudicate the 
remaining issue on appeal.  If the benefit is 
not granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


